Lindsay, J.
After a thorough and careful examination of the rulings of the court, and of the facts presented in the *93record of the proceedings, in the case of tbe State against Amanda Hartless, upon a charge of the murder of her husband, on the night of the 22d day of August, 1868, we have been brought to the conclusion that there are no such errors made manifest as would warrant this court in interposing and reversing the action of the court below.
The indictment was for murder. The finding of the jury, after hearing the evidence and the charge of the court, was “ guilty of murder in the second degree, and confinement in the penitentiary for a period of ten years.” We think the jury had abundant reason from the testimony, if credible, (and of that they were the sole jxxdges,) to justify them in the verdict which they reixdex*ed. The circumstances coxxdxxced xxxost strongly to show that a conspiracy had been formed, and a plaix regxxlarly laid for the taldxig off of this victim; and this woman, the appellant, if not the projector of the scheme and the chief actor in the complot, at least was present, and aiding and assisting in effecting the bloody tragedy.
Bxxt, notwithstanding this is the obvious complexion of the testimony to our view, as presented by the record, if there was sxxeh errors of law committed upon the trial as might probably have worked injustice, and have possibly led the jxxry to an en’oneoxxs conclusion, to the prejudice of the rights of the prisoner, we shoxxld feel no hesitancy in arresting the judgment and granting a new trial. Bxxt we can perceive no such errors in the record.
The coxxnsel for the convict xu'ges three several considerations in favor of the reversal of the case, neither of which, in our judgment, is sufficient to warrant our interposition. The first is, that testimony was admitted, touching the character of the accxxsed, before that character was drawn into issxxe by the party herself. The truth is, in a case like the present, where the prisoner had confessed her agency in the killing, the character of the prisoner was of no moment in the investigation, and coxxld neither avail, if good, nor prejudice, if bad. It is mainly in cases of doxxbt aboxxt the guilty agent in crim*94inal accusations, that character becomes important in public trials. As an abstract proposition of law, it is readily-conceded that it is not competent for the State to give in proof the bad character of an accused, unless the accused first initiates the inquiry by evidence of good character. In this case we regard the inquiry as wholly unimportant either way, and it could not affect the conclusions to be drawn from the general facts exhibiting the tragical event. The second ground relied upon by the counsel for the convict, is a part of the charge of the court upon the trial, in which it was. announced, as law applicable to the facts in proof, that “ although a homicide may take place under circumstances showing no deliberation, yet, if the person guilty thereof provoked a contest with the apparent intention of killing, or doing serious bodily injury to the deceased, the offense does not come within the definition of manslaughter.” This is conceded to be law, but its applicability to the case is controverted. W"e think it not only law, but a part of the law exceedingly pertinent and applicable to the facts of this case, and was properly and appropriately given in charge to the jury.
It is very apparent from the evidence that the project was planned and arranged beforehand—that the convict was to provoke a quarrel with her husband, and her son and father were to come forth in the midst of this quarrel, and, then and there, to take such action and perform such deed as the occasion might require. ITow happened it that the father, who lived three miles off, and whither the son, with his wife, had gone that afternoon, not many hours before the killing, could hear the quarrel between the deceased and his wife, unless a plan had been concerted by which greatly to intensify their sense of hearing, and give them the faculty of distinguishing vocal sounds three miles distant? Yet, the son, with his wife, had gone three miles to stay all night at the father’s, and the son and father were back early in the night to hear the quarrel of the husband and wife at the house of the victim ! It is most obvious the whole matter was a concerted arrangement among *95the parties to bring on the conflict, and they were, severally, at their posts of operations in due time. It was pertinent and proper, therefore, that the jury, upon the state of facts proved before them, should be informed that the law denouncing manslaughter Avas inapplicable to the case if the contest Avas provoked with the “ intention of killing, or of doing serious bodily injury.”
The last ground relied upon is, that three Avitnesses, xx'ho had been duly summoned to testify for the defense, xvere not in attendance at the trial, and that they had been kept away by fraud, force and threats. The fact of their absence Avas known to the accused and the attorneys at the time of the announcement of their readiness for, and their engagement in the trial; and they declined exren to ask for a continuance of the cause. They chose rather to specxilate upon the chances of the verdict, and to risk the appearance of the witnesses during the progress of the trial; and it is but just that they should abide the issues •of fate xxdiich they themselves created. If it was knoAvn to the parties that the Avitnesses Avere kept aAvay by force, or fraud, application ought to have been made to the court for its coercive poAver to remedy the evil. Certainly the case Avould liax'e been continued by the court until the attendance of the AX'itnesses could have been coerced by attachment. The laxv does not authorize the granting of a nexv trial upon an ex parte statement of the convict of the absence of material AX'itnesses, kept axxay by force, fraud or threats, unsupported by other affidavits ; especially xxdien that absence xvas knoxxm to the accused at the time of trial, and no continuance asked for, though the Avitnesses xvere duly summoned. The judgment is affirmed.
Affirmed.